Citation Nr: 1821379	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  07-13 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a disability manifested by memory loss, to include due to an undiagnosed illness.

2. Entitlement to service connection for a disability manifested by fatigue, to include due to an undiagnosed illness.

3. Entitlement to service connection for cervical spine disability, to include degenerative joint disease (DJD) and degenerative disc disease (DDD). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to June 1992, including service in the Persian Gulf for which he was awarded the Southwest Asia Service Medal.  The Veteran died in August 2015.  The Appellant is his surviving spouse, and has been recognized by VA as the substitute claimant in the pending appeals.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Pittsburg, Pennsylvania.

In October 2007, the Veteran appeared with his representative for a formal RO hearing.  A transcript of that proceeding has been associated with the record.  

These matters were remanded by the Board in January 2011, July 2013, and again in September 2014 for additional development.  These matters have been returned to the Board for appellate consideration.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a review of the record reflects that further development is necessary prior to appellate consideration.  

First, the Board turns to service connection for a disability manifested by memory loss and fatigue.  The Board notes that the record in this case is replete with references to obstructive sleep apnea (OSA) in association with the Veteran's morbid obesity.  For instance, treatment records dated in January 2008 reflect the physician noted morbid obesity and expressed concern about OSA.  Treatment records dated in July 2008 reflect the Veteran was referred to a sleep clinic.  Treatment records dated in April 2011 reflect the Veteran has a history of interrupted sleep.  Report of the September 2013 VA examination reflects, in pertinent part, a notation that the Veteran's primary care physician has previously referred the Veteran for a sleep study; however, the Veteran was uncooperative in scheduling the appointment.  At that time, the examiner noted the Veteran's extensive history of clinically "morbid obesity," and recommended that the Veteran undergo a sleep study to rule out OSA, which, if diagnosed, would account for the Veteran's complaints of both memory loss and fatigue.  Treatment records dated in June 2015 reflects the Veteran experiences symptoms of interrupted sleep (3-4 hours per night) and loud snoring.  It further indicates the appellant's statements regarding observing cessation of breathing.  At that time, the examiner ordered a sleep consultation.

It is not clear whether the Veteran did, in fact, ever undergo a sleep study.  Treatment records dated June 2015 also reflect a notation of "r/o sleep apnea" under the past medical history section.  The Board notes that the medical abbreviation "r/o" is commonly used to denote that a particular diagnosis should be ruled out, as well as a particular diagnosis has been ruled out.  This notation creates ambiguity as to whether a sleep study was performed prior to the Veteran's death.  Unfortunately, there are no records of treatment at a sleep clinic or report of a sleep study associated with the claims file.  Given that such records, if existent, may have a bearing on the case, the Board finds that an attempt to obtain these records is warranted.  

Additionally, report of the September 2013 VA examination reflects, in pertinent part, the Veteran's statement's that he was previously diagnosed with adrenal insufficiency by another medical professional.  Based on this diagnosis, the examiner opined that the Veteran's symptoms of fatigue are most likely secondary to his obesity and adrenal insufficiency.  In doing so, the examiner explained that the most common symptoms of adrenal insufficiency include chronic (worsening) fatigue and muscle weakness.  

Available treatment medical treatment records dated between July 1996 and June 2015 are silent for any mention of adrenal insufficiency.  Parenthetically, the Board notes that the Veteran is clearly competent to relay information provided to him by a physician, i.e., a diagnosis.  As such, it is reasonable to assume that the record on appeal is incomplete.  Given that such records may have a bearing on the case, the Board finds that an attempt to obtain these records is warranted.  

Next, the Board turns to service connection for cervical spine disability.  Pursuant to the Board's September 2014 remand, the AOJ, in pertinent part, obtained an addendum opinion addressing the Veteran's cervical spine disability.  Report of the July 2015 VA medical opinion reflects, in pertinent part, the examiner's opinion that the Veteran's disability is a natural result of aging rather than a disability caused by or a result of service.  In doing so, the examiner explained that DDD is a spinal condition caused by the breakdown of intervertebral discs as an individual ages and the spine begins to show signs of wear and tear as the discs dry out and shrink.  These age related changes lead to, among other things, DJD, which puts pressures on the spinal cords and nerves and causes pain.  The examiner considered the Veteran's statements, but indicated they are not supported by the evidence of record.  Moreover, he indicated that the Veteran's April 1992 separation medical examination documented normal findings.  The examiner also noted numerous treatment records spanning from September 2000 to February 2008.  Notably, however, the examiner did not indicate consideration of a July 2011 statement by Mr. J.R. Hurley (the Veteran's chiropractor).  

The July 2011 statement indicated, in pertinent part, that X-rays revealed a lordotic "S" curvature of the Veteran's cervical spine, which is indicative of prior trauma/soft tissue injury to the cervical spine.  It is not clear whether the records would change the examiner's opinion; however, given that the examiner seemingly did not consider it, the Board finds a remand for an addendum opinion is appropriate.

Additionally, the Board notes that at his April 2011 VA examination, the Veteran indicated, in pertinent part, that he injured his back in March 1990, but that he did not seek treatment at that time.  Due to ongoing symptoms, however, he indicated seeking treatment with a chiropractor within 6 to 7 months after service.  He further identified receiving ongoing treatment (1-2 per week) at Connellsville Chiropractic Center.  Unfortunately, these records are not associated with claims file.  The only evidence of record from this medical provider is the statement from Mr. J.R. Hurley dated in July 2011.  Given that such records may have a bearing on the case, the Board finds that an attempt to obtain these records is warranted.  

Accordingly, the case is REMANDED for the following action:


1. Contact the appellant and request her to provide any outstanding medical treatment records in her possession pertinent to the issues on appeal, including records regarding treatment the Veteran identified as receiving with a chiropractor within one year of separation from the military, (ii) records pertaining to a diagnosis of adrenal insufficiency; and/or (iii) report of any sleep study performed.

2. Contact the appellant and afford her the opportunity to identify by name, address, and dates of treatment or examination, any orthopedic treatment the Veteran identified as receiving with a chiropractor within one year of separation from the military.  

After securing the necessary information and releases, attempt to obtain and associate those identified treatment records with the record. 

Efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.

3. Take all necessary steps to obtain records of the treatment the Veteran identified as receiving at Connellsville Chiropractic Center in or around 2011.

4. Thereafter, if, and only if, new medical records are received, arrange for an appropriate medical professional to prepare an opinion with respect to the nature and etiology of any claimed disability manifesting with memory loss and fatigue. 

The electronic claims file must be made accessible to the examiner for review, and such review should be noted in the examination report.  

Following a review of the claims file and medical history, the VA examiner should offer an opinion as to the following:

a. Does the record reflect the Veteran had memory loss?  If so, the examiner should identify whether it is attributable to a known clinical diagnosis, e.g., OSA.

b. If so, the examiner should opine whether it is as likely as not (i.e., a 50 percent or better probability) that such disorder is caused by, or otherwise etiologically related to military service.

c. Does the record reflect the Veteran had chronic fatigue?  If so, the examiner should identify whether it is attributable to a known clinical diagnosis, e.g., adrenal insufficiency.

d. If so, the examiner should opine whether it is as likely as not (i.e., a 50 percent or better probability) that such disorder is caused by, or otherwise etiologically related to military service.

e. If not, the examiner should opine whether such symptomatology, i.e., memory loss and fatigue, represent an objective indication of a chronic disability resulting from an undiagnosed illness related to the Veteran's service in the Persian Gulf.  

Any opinion rendered must (i) reflect consideration of the lay statements of record reflecting ongoing symptomatology until the Veteran's death in August 2015, and (ii) discuss the significance of the Veteran's purported diagnosis of adrenal insufficiency and/or OSA, respectively.  

5.  Thereafter, arrange for the examiner who prepared the July 2015 VA medical opinion, if available, to prepare an addendum opinion as to the nature and etiology of the Veteran's diagnosed cervical spine disability.

The electronic claims file must be made accessible to the examiner for review, and such review should be noted in the examination report.  

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

Whether it is as likely as not (i.e., a 50 percent or better probability) that the Veteran's cervical spine disability is caused by, or otherwise etiologically related to military service.

Any opinion must (i) reflect consideration of the lay statements of record regarding ongoing symptomatology until the Veteran's death in August 2015; and (ii) comment on the significance, if any, of the statement submitted by Mr. J.R. Hurley (chiropractor) indicating the Veteran's cervical spine disability was related to trauma/soft tissue injury, rather than normal aging.

6.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue a SSOC and provide the appellant and her representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


